ACCEPTED
                                                                                         14-14-00059-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    5/22/2015 9:51:46 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK



                              NO. 14-14-00059-CV
                                                                       FILED IN
                       IN THE COURT OF APPEALS                  14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                     FOR THE FOURTEENTH DISTRICT
                                                                5/22/2015 9:51:46 AM
                           HOUSTON, TEXAS                       CHRISTOPHER A. PRINE
                                                                         Clerk


     RIVER OAKS L-M, INC. d/b/a WEST POINT LINCOLN MERCURY
                              Appellant
                                        vs.
                        VERONICA VINTON-DUARTE
                                Appellee


                 On Appeal from the 269THJudicial District Court
                             of Harris County, Texas
                          Trial Court No. 2010-54452


                    NOTICE OF CHANGE OF ADDRESS



TO THE HONORABLE JUSTICES OF THE COURT:

      COMES NOW Appellant RIVER OAKS L-M, INC., d/b/a West Point

Lincoln Mercury, and provides this Notice that, effective immediately, its

counsel, Ernest G. Fielder, has the following new and revised address,
including e-mail address:

            Ernest G. Fielder
            Taylor, Taylor, & Russell
            815 Walker Street, Suite 250
            Houston, Texas 77002
            713-237-3132 (phone)

                                         1
             713-615-6070 (telecopier)
             efielder@taylaw.com


      WHEREFORE PREMISES CONSIDERED, Appellant River Oaks L-M,

Inc. prays that the Court and all counsel of record take notice of the foregoing

new contact information for its counsel, and for such other and further relief

to which it may be justly entitled.



                                       By
                                                ERNEST G. FIELDER
                                                State Bar No. 00787464
                                                Taylor, Taylor, & Russell
                                                815 Walker Street, Suite 250
                                                Houston, Texas 77002
                                                713-237-3132 (phone)
                                                713-615-6070 (telecopier)
                                                efielder@taylaw.corn

                                                ATTORNEYS FOR APPELLANT
                                                RIVER OAKS L-M, INC.




                                            2
                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
has been forwarded on this 22 nd day of March, 2015, via e-file and telecopier.

        Matthew R. Pearson
        Gravely & Pearson
        425 Soledad St., Suite 600
        San Antonio, Texas 78205

        Brendan K. McBride
        The McBride Law Firm
        425 Soledad St., Suite 600
        San Antonio, Texas 78205



                                          ERNEST G. FT LDE —
                                                           R-LTh




:   \West Point\Appeals\AddressChange




                                            3